                     1   CLAYTON P. BRUST, ESQ. – NSB #5234
                         cbrust@rssblaw.com
                     2   Robison, Sharp, Sullivan & Brust
                         A Professional Corporation
                     3   71 Washington Street
                         Reno, Nevada 89503
                     4   Telephone: (775) 329-3151
                         Attorney for Plaintiff
                     5
                     6
                                                     UNITED STATES DISTRICT COURT
                     7
                                                   IN AND FOR THE DISTRICT OF NEVADA
                     8
                         DANIELL BRUBAKER,                                Case No.:    3:18-cv-00315-RCJ-WGC
                     9
                                Plaintiff,
                    10
                    11   v.

                    12   BELFOR USA GROUP, dba BELFOR
                         PROPERTY RESTORATION,
                    13   AND DOES I-X,

                    14          Defendants.

                    15                             STIPULATION AND ORDER TO DISMISS
                                                            WITH PREJUDICE
                    16
                    17          It is hereby stipulated and agreed by and between Plaintiff Daniell Brubaker

                    18   (“Plaintiff”) and Defendant Belfor USA Group, dba Belfor Property Restoration

                    19   (“Defendant”), through their respective counsel of record, that Plaintiff’s claims against

                    20   Defendant in the above matter be dismissed with prejudice and respectfully request

                    21   that an order dismissing the entire action with prejudice be entered. Each party shall

                    22   bear its own fees and costs.

                    23   Dated this 12th day of February, 2019.             Dated this 12th day of February, 2019.

                    24
                           /s/Clayton P. Brust                                 /s/Michelle D. Alarie, Esq.
                    25
                         Clayton P. Brust, Esq.                             Michelle D. Alarie, Esq.
                    26   Robison, Sharp, Sullivan & Brust                   Armstrong Teasdale, LLP
                         71 Washington Street                               3770 Howard Hughes Pkwy, Ste. 200
                    27   Reno, NV 89503                                     Las Vegas, NV 89169
                    28   Attorneys for Plaintiff                            Attorneys for Defendant
Robison, Sharp,
Sullivan & Brust
71 Washington St.
Reno, NV 89503
(775) 329-3151

                                                                      1
                     1
                                                                               ORDER
                     2
                     3          Upon stipulation of the parties, this action shall be dismissed with prejudice.
                     4
                         Each party shall bear its own fees and costs in this litigation.
                     5
                                IT IS SO ORDERED.
                     6
                                Dated this ___
                                            14thday
                                                 dayofof______________,
                                                         February, 2019. 2019.
                     7
                     8
                     9                                                     ______________________________
                                                                           United States District Judge
                    10
                    11
                    12
                    13
                    14
                    15
                    16
                    17
                    18
                    19
                    20
                    21
                    22
                    23
                    24
                    25
                    26                                 J:\WPData\CPB\5511.001 Brubaker v. Belfor\P-Stipulation and Order for Dismissal with prejudice.docx

                    27
                    28
Robison, Sharp,
Sullivan & Brust
71 Washington St.
Reno, NV 89503
(775) 329-3151

                                                                                2
